Citation Nr: 0524164	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received which 
would serve to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at law




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes to the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Muskogee, Oklahoma.  During the course of this appeal, 
jurisdiction over the veteran's case was transferred to the 
VA Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  

Procedural History

The PTSD claim

In a rating decision dated in May 1992, the RO in St. Louis, 
Missouri, denied the veteran's initial claim of entitlement 
to service connection for PTSD.  The veteran did not appeal.  
In rating decisions dated in November 1994, the St. Louis RO 
denied the veteran's request to reopen the claim.  The RO 
notified the veteran of that decision; he did not appeal.  
After receiving additional evidence, the St. Louis RO 
continued the previous denial in a February 1995 rating 
decision.  In March 1995, the St. Louis RO sent notice of 
that decision to the veteran at his last known address.  The 
notice was returned as undeliverable, and in April 1995 the 
RO received notice from the United States Postal Service that 
the veteran had moved and had not provided a forwarding 
address.  

In March 2000, the veteran filed his current claim for 
service connection for PTSD. In the May 2002 rating decision, 
the Muskogee RO determined that new and material evidence had 
not been received to reopen the claim.  The veteran's 
disagreement with that decision initiated his appeal on the 
PTSD claim.  
The Wichita M&ROC issued a Statement of the Case (SOC) in 
March 2004 in which it stated that it considered the claim 
for service connection for PTSD to be reopened; the M&ROC 
then readjudicated the claim on the merits and denied it on 
the basis that evidence of a verified stressor had not been 
submitted.  The veteran's attorney filed a timely substantive 
appeal in April 2004.  

Increased rating claims

In an August 2001 rating decision, the M&ROC granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating for the disability.  In October 2001, the veteran's 
attorney filed a notice of disagreement with the 20 percent 
rating.  

In a rating decision dated in May 2002, the Muskogee RO 
granted service connection for diabetic retinopathy secondary 
to the veteran's service-connected diabetes mellitus; a 
noncompensable disability rating was assigned.  In the same 
rating decision, the Muskogee RO continued the 20 percent 
rating for the veteran's diabetes mellitus.  In August 2002, 
the veteran's attorney filed a notice of disagreement.  The 
SOC issued by the M&ROC in March 2004 addressed the issues of 
increased ratings for diabetes mellitus and diabetic 
retinopathy.   The veteran's attorney filed a timely 
substantive appeal in April 2004.  

Remanded issues

With respect to the PTSD claim, for the reasons explained 
below, the Board has concluded that new and material evidence 
has been submitted.  Accordingly, the veteran's previously 
denied claim of entitlement to service connection for PTSD is 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision as to the merits of the PTSD service connection 
claim.  

As to the increased rating claims, as will be explained 
below, the Board must remand them to meet due process 
requirements and to fully develop the issues.  

Accordingly, the issues of entitlement to service connection 
for PTSD, entitlement to an increased rating for diabetes 
mellitus, and entitlement to a compensable rating for 
diabetic retinopathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.

Issues not on appeal

In its rating decision dated in May 2002, the Muskogee RO 
assigned effective date of July 9, 2001 for the grant of 
service connection for diabetes mellitus and diabetic 
retinopathy effective July 9, 2001.  The veteran disagreed 
with the assigned effective date.  

In a January 2004 rating decision, the Wichita M&ROC granted 
an earlier effective date for service connection for diabetes 
mellitus and diabetic retinopathy to May 8, 2001, the date of 
the change in the law that added diabetes to the list of 
disabilities associated with herbicide exposure.  In its 
notice letter to the veteran dated in January 2004, the M&ROC 
advised the veteran that this represented a full grant of 
benefits regarding earlier effective dates for service 
connection for diabetes and diabetic retinopathy.    

In August 2004, the M&ROC reviewed and confirmed its decision 
that May 8, 2001, is the correct effective date for service 
connection for the veteran's diabetes mellitus and diabetic 
retinopathy.  The M&ROC informed the veteran and his attorney 
of that decision in an August 2004 letter and enclosed notice 
of the veteran's appellate rights.  

There is no indication in the record that the veteran has 
perfected an appeal as to the matter of the assigned 
effective date.  Accordingly, that matter is not before the 
Board on appeal.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) [a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued].  


FINDINGS OF FACT

1.  In a February 1995 rating decision, the St. Louis RO 
continued a prior denial of service connection for PTSD.  

2.  Since February 1995, evidence has been added to the 
record which is so significant that it must be considered in 
order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The February 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  Evidence submitted since February 1995 is new and 
material, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
PTSD.   Implicit in his presentation is the contention that 
evidence added to the record since the February 1995, which 
last denied reopening of the service connection claim, is new 
and material evidence that warrants reopening of the claim.  

Initial matter

As was noted in the Introduction, in its March 2004 SOC, the 
Wichita M&ROC stated that it considered the veteran's claim 
for service connection for PTSD reopened; it then 
readjudicated the claim and denied it on the merits.  

Although the M&ROC reopened the claim and readjudicated it on 
the merits, the Board must still address the matter of new 
and material evidence here.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 &West Supp. 
2005)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Duty to notify

The VCAA provides that VA shall notify the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that a VCAA notice, as required under 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini the 
Court also observed that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence VA will seek to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that VA must strictly comply with all 
relevant provisions of the VCAA.  

In a letter dated in August 2001, the M&ROC notified the 
veteran that to reopen his previously denied claim of service 
connection for PTSD he must submit new and material evidence 
to show that his condition was incurred in or aggravated by 
his active military service.  The M&ROC specifically 
requested that the veteran complete and return a form titled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder."  In addition, in the May 
2002 rating decision, the veteran received notice of the 
pertinent definition of new and material evidence needed to 
reopen his previously denied claim of service connection for 
PTSD.  That document also notified the veteran of the reasons 
and bases for the denial of the reopening of his claim at 
that time.  

More significantly, a letter was sent to the veteran in 
September 2003, with a copy to his attorney, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection, it 
enumerated the evidence already received, and it provided a 
description of the evidence still needed to establish those 
elements.  

The September 2003 letter specifically advised the veteran 
that VA would obtain any relevant records from any Federal 
agency, to include service medical records or other military 
records and medical records from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  It also advised him 
that, on his behalf, VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency and that 
this could include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the September 2003 VCAA letter, the M&ROC notified the 
veteran that he must provide VA with enough information about 
his records so that VA could request them from the person or 
agency that had them, and the M&ROC furnished him with VA 
Forms 21-4142, Authorization and Consent to Release 
Information.  The M&ROC advised the veteran that if the 
holder of the records declined to give VA the records or 
asked for a fee to provide them, VA would notify him of the 
problem.   The M&ROC also notified the veteran that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Also, in a letter dated in January 2004, the M&ROC notified 
the veteran that it had his personnel records showing his 
dates of service in Vietnam and his military occupation.  The 
M&ROC notified the veteran that the stressor statement he had 
submitted showed that the approximate date he reported for 
his stressful experience in Vietnam was prior to his Vietnam 
service dates and that he should confirm the date of his 
stressful experience and describe what happened.  This 
notified the veteran of the evidence needed to substantiate 
his application to reopen his claim for service connection 
for PTSD and in essence satisfied the fourth, "give us 
everything you've got" requirement found in 38 C.F.R. 
§ 3.159(b) and Pelegrini.

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until September 2003, after the 
initial unfavorable RO determination in the claim on appeal 
in May 2002.  The Board finds that the failure to provide the 
veteran with the specific type of notice outlined in the VCAA 
prior to the initial unfavorable RO determination has not 
harmed the veteran and that no useful purpose could be served 
by remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West Supp. 2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  All the VCAA requires is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Here, after VCAA notice was provided to the veteran in 
September 2003, he was accorded ample opportunity to provide 
evidence and argument in support of his claim.  The claim was 
readjudicated in March 2004.  Under there circumstances, no 
prejudice arises from the timing of the initial VCAA notice.  
The veteran and his attorney have identified no such 
prejudice.

Duty to assist

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A.  

The veteran's representative has argued that VA should 
undertake additional development to assist the veteran, and 
the Board will address those matters in the remand section of 
this decision, below.  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  With 
regard to the second PTSD criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2004).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  Since the 
veteran filed his application to reopen his claim for service 
connection for PTSD in March 2000, 38 C.F.R. § 3.156(a) as it 
was in effect before August 29, 2001, is applicable.  As 
relevant in this case, new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  



Factual background

The "old" evidence

The veteran's service medical records include no complaint, 
finding, or diagnosis of PTSD.  His service records show that 
he served in Vietnam from July 1969 through August 1970.  He 
was assigned as a cannoneer and assembler in an artillery 
battery.  His records show no combat-related medals or 
awards.  

Post service VA medical records show hospitalization from 
August 1990 to September 1990 for treatment of alcohol abuse 
and a hospital admission in August 1991 for an exacerbation 
of his known diabetes mellitus.  Also of record was a VA 
hospital summary showing the veteran was admitted to the 
inpatient psychiatry unit in November 1991 acutely 
intoxicated and complaining of not being able to control his 
anger.  He reported feelings of anger and sorrow over seeing 
friends hurt during Vietnam and guilt that his friends were 
hurt and not himself.  The final diagnoses at discharge in 
January 1992 included alcohol dependence and PTSD.  

In a May 1992 rating decision, the St. Louis RO denied 
service connection for PTSD finding that the evidence of 
record did not support the PTSD diagnosis and finding that 
the available evidence was insufficient to support service of 
a life-threatening nature.  The veteran did not indicate 
disagreement with that decision, which became final.  

In a statement received in October 1994, the veteran said 
that he wanted to file for PTSD and that he had been treated 
in VA psychiatric wards for several years.  Evidence that had 
been added to the record since the May 1992 rating decision 
consisted of VA medical records dated from 1990 to 1994 
showing treatment for alcohol abuse and diabetes mellitus.  
During the period from August 1992 to April 1993, the 
treatment records showed assessments of PTSD and PTSD 
symptoms.  

In a rating decision dated in November 1994, the RO found 
that although the evidence added to the record had not been 
considered previously, it was cumulative and provided no 
basis for reconsideration of the previously denied claim.  
The RO notified the veteran of its decision and informed the 
veteran of his appellate rights.  He did not appeal.  

In February 1995, the St. Louis RO received a VA hospital 
summary showing the veteran was hospitalized from September 
1992 to October for treatment of alcohol abuse.  The hospital 
summary noted that the veteran had a history of treatment for 
PTSD and that consultation with the PTSD service was 
undertaken and completed in October 1992.  The summary 
includes no detailed information about the consultation.  The 
final Axis I diagnosis was chronic, continuous alcohol 
dependence and PTSD with depression.  

The February 1995 VA rating decision

In a February 1995 rating decision, the St. Louis RO decided 
that the new evidence was not material to reopen and in the 
absence of a confirmed diagnosis of diagnosis of PTSD, it 
continued the prior denial of the claim.  In March 1995, he 
RO sent notice of its decision to the veteran at his last 
known address.  The correspondence was returned to the RO as 
undeliverable.  In April 1995, in response to an address 
information request, the United States Postal Service 
informed the RO that the veteran had moved and left no 
forwarding address.  

The veteran has not challenged the finality of the February 
1995 rating decision, and the record indicates that the 
mailing was made to the latest address of record.  In order 
to rebut the presumption of regularity of mailing where the 
mailing was made to the latest address of record, an 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to VA at the time of the 
mailing.  See Crain v. Principi, 17 Vet. App. 182, 187 
(2003); Davis v. Principi, 17 Vet. App. 29, 37 (2003).  The 
veteran has not done so.  There is no basis in the record for 
finding there were other possible and plausible addresses 
available to VA in March 1995 when it mailed its notice 
letter pertaining to the February 1995 rating decision.  
The Board concludes that the unappealed February 1995 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.  

Additionally submitted evidence

Evidence added to the record since the last final denial 
includes extensive VA medical records spanning the years 1994 
to 2004 showing the veteran received continuing treatment for 
alcohol dependence and diabetes and that he has resided in a 
VA domiciliary for extended periods.  They also show that the 
veteran participated in various PTSD treatment programs, with 
hospitalization from June 2000 to September 2000.  

In the September 2000 discharge summary, it was noted that in 
Vietnam the veteran was an gunner on an 8-inch 175-millimeter 
self-propelled artillery gun.  The veteran reported a number 
of traumatic events including when a fellow soldier, who had 
received a Dear John letter, was feeling despondent pulled 
the pin on a hand grenade he was holding.  The veteran told 
him not to play around with it and walked away.  As the 
veteran was leaving, the grenade went off, wounding the 
fellow soldier and several others.  That soldier later died.  

The added evidence also includes a September 1990 post-
hospitalization psychosocial assessment in which it was noted 
that the veteran spent 14 months in combat in Vietnam and 
stated it included a 2-month extension he agreed to so that 
he could be discharged 5 months early.  

At an October 2003 VA psychiatric examination pertaining to 
the veteran's pension claim, the examiner noted that the 
veteran had a history of service in Vietnam with service in 
an artillery battalion.  The veteran mentioned an incident 
where a fellow solder received a letter from his girlfriend, 
pulled out the pin in his had grenade, and essentially killed 
himself.  The examiner noted that at the time of the 
examination the veteran was given multiple psychological 
tests, which were regarded as valid.  The examiner said the 
veteran's profile was typical of people with PTSD who are 
quite depressed and resort to alcohol as a way of dealing 
with the symptoms.   The Axis I diagnosis was PTSD, major 
depression, and alcohol abuse.  

In his stressor questionnaire dated in October 2003, the 
veteran stated that during his service in Vietnam, he 
participated in wounded buddy care in the field.  He said 
that a friend named "W." was killed in June 1969.  He 
stated that he participated in extensive combat as an 
artilleryman, and he named Tra Bong as a place where 
incidents occurred.  He stated that he was involved in or was 
subjected to daily rocket and/or mortar attacks. He said 
there were 5 or 6 casualties from his unit, but that he could 
not remember the names.  He also said that he was subjected 
to sniper attacks day and night at his base camp.  He said he 
was assigned to Alpha Battery, 318th Amer-Cal Division.  

In response to a January 2004 letter from the M&ROC 
requesting clarification as to the date of his stressor, the 
veteran stated that the June 1969 date that he gave was 
approximate.  He said it was hard to remember exact dates, 
but that he did know that it happened during his service in 
Vietnam.  He said that seeing his buddies killed in the field 
in Tra Bong had taken a toll on him mentally as had the day 
and night fire he was under at base camp.  

Analysis

As has been discussed above, in order to reopen the veteran's 
previously denied claim, new and material evidence must have 
been submitted since the final February 1995 RO decision, 
which continued the denial of the claim on the basis that 
there was no stressor information capable of verification.  

Upon review of all evidence of record, the Board finds that 
new and material evidence has been added to the record, 
namely the veteran's stressor statements in 2003 and 2004.  
They are obviously new, and they bear substantially on the 
specific matter under consideration, that is, whether there 
is evidence of an in-service stressor related to the 
veteran's currently diagnosed PTSD.  

In his stressor statements the veteran indicated that he was 
in combat in his capacity as an artilleryman and that he was 
subject to rocket and mortar attacks as well as sniper fire 
at his base camp at or near Tra Bong, Vietnam.  This evidence 
must be considered credible for purposes of reopening the 
claim.  See Justus, 3 Vet. App.
at 513.    

The Board additionally observes that since the veteran's 
claim was last finally denied there has been significant 
jurisprudence emanating from the Court concerning what 
constitutes combat-related stressors, particularly with 
respect to service in Vietnam.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); [a veteran need not corroborate a 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally]; see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In addition to the above, the Board notes that in a 
relatively recent decision, the Court addressed a veteran's 
claim of participation in combat where that veteran was a 
member of an artillery battery in Vietnam.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  The Court engaged in a 
discussion of an appellant's claim that his unit's 
participation in artillery fire missions could possibly 
constitute engaging in combat with the enemy.  The Court did 
not hold that such a claim by a veteran was prima facie 
evidence of participation in combat; however, the Court said 
that VA erred in its decision by finding that the veteran had 
not engaged in combat based on the criterion that the veteran 
did not receive fire from the enemy.  See Sizemore, 18 Vet. 
App. at 272.  Moreover, the Court found fault with VA's 
reliance on VAOPGCPREC 12-99 in concluding that firing 
artillery, with no return fire from the enemy, did not 
constitute combat with the enemy.  Id. at 272-73.    

The Board believes that, in addition to the stressor 
information which has recently been added to the record, the 
change in the Court's jurisprudence forms another basis for 
reopening the veteran's PTSD claims.  See Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied, 513 U.S. 810 (1994) [when there is an 
intervening change in the law, a claim under the liberalizing 
law is a which is claim separate and distinct from the claim 
previously and finally denied and may be reviewed on a de 
novo basis].

Accordingly, the veteran's claim is reopened.  

Conclusion

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge, supra.  Moreover, the Justus 
presumption of credibility does not attach to future 
consideration of the veteran's claim.  

For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.  


REMAND

The PTSD claim

The Board has reopened the veteran's claim of entitlement to 
service connection for PTSD and is considering moving forward 
to discuss the claim on its merits.  Before doing so, 
however, the Board must consider procedural concerns.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim for service connection for 
PTSD attaches at this juncture.  After having carefully 
considered the matter, the Board believes that additional 
evidentiary development is in order.  In particular, 
development should be undertaken so that a determination can 
be made as to whether the veteran served in combat (as that 
tern has been refined by the Court in Suozzi, Pentecost and 
Sizemore, all supra), as well as a determination as to 
whether he was exposed to rocket and mortar attacks as well 
as sniper attacks as claimed.  

The record includes the veteran's DA Form 20 showing he was 
in Vietnam from July 1969 through August 1970, with principal 
duty as a cannoneer from mid-July 1969 through May 1970, 
principal duty as an assembler from the end of May 1970 to 
the end of June 1970, returning to cannoneer from the end of 
June 1970 through the end of August 1970.  During the entire 
period he was assigned to Battery A, 3rd Battalion, 18th 
Artillery.  Because the veteran has reported that he had 
temporary duty running a base store, which apparently 
occurred sometime after having received an Article 15, the 
veteran's service personnel records may provide additional 
information concerning the veteran's location and activities 
at various times and would be relevant to his claim.  They 
should, therefore, be obtained.  

In addition, action should be taken to attempt to corroborate 
the veteran's stressor statements.  In this regard, the Board 
believes that unit histories or other records would be 
relevant in determining whether the veteran engaged in combat 
and/or was subject to rocket and mortar attacks as well as 
sniper attacks as claimed.  
Accordingly, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) or other appropriate 
repository of such records should be contacted in an effort 
to corroborate the veteran's claimed stressors.

In addition, if it is determined that the veteran served in 
combat or evidence is obtained corroborating any non-combat 
stressor, the veteran should be provided a VA examination.  



Increased rating claims

As discussed in the decision with respect to reopening the 
veteran's service connection claim, notice is required under 
38 U.S.C. § 5103(a); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On review of the record, the Board has been unable to find 
that the veteran has been provided the required VCAA notice 
with respect to his increased rating claims.  In a letter 
dated in September 2003, the Wichita M&ROC advised the 
veteran that it was working on his appeal regarding the 
evaluations for diabetes mellitus and diabetic retinopathy, 
but neither in that letter, nor in any other correspondence 
or document, can the Board find that VA notified the veteran 
of the evidence needed to substantiate an increased rating 
claim, nor did it on any occasion request that he provide any 
evidence in his possession that pertained to the claim for an 
increased rating for diabetes mellitus and/or diabetic 
retinopathy.  

The Board must remand the increased rating claims so that the 
due process deficiencies may be cured.  The United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA, and the 
Board is without authority to do so. 

Social Security Administration records

The Board notes that a VA Form 119, Report of Contact, 
indicates that as of January 2004, the veteran had an appeal 
pending at the Social Security Administration (SSA) with 
respect to a claim for disability benefits.  As any SSA 
decision regarding disability benefits and the medical 
evidence upon which such decision was based is arguably 
relevant to the veteran's claims, action should be taken to 
obtain any available records.  In this regard, the Board 
observes that VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  See38 C.F.R. § 3.159; Murinscsak v. Derwinski, 2 
Vet. App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  As to the increased rating claims, 
VBA should provide the veteran and his 
attorney with notice that complies with 
the notification requirements of the 
VCAA; specifically, VBA should inform the 
veteran of the evidentiary requirements 
necessary to satisfy his increased rating 
claims, plus what information and/or 
evidence the veteran is responsible for 
providing to VA in connection with his 
claims and what information is VA's 
responsibility to obtain.  The veteran 
should be specifically advised to inform 
VA of any recent examination, 
hospitalization or medical treatment.  

2.  With respect to his PTSD claim, VBA 
should request that the veteran submit 
any corroborating evidence of his claimed 
stressors he may have.  In particular, he 
should be advised that such evidence 
could include letters he wrote from 
Vietnam to family or friends or could 
include statements from fellow servicemen 
who may be able to corroborate the 
veteran's account of stressful events or 
incidents in service.  

3.  VBA should obtain the veteran's 
complete service personnel records from 
the service department or other 
appropriate agency.  

4.  VBA should obtain copies of any SSA 
disability determination pertinent to the 
veteran's claim for Social Security 
disability benefits, along with copies of 
all medical records relied upon in 
reaching that determination.  All efforts 
in this regard should be documented in 
the claims file. 

5.  After obtaining any additional 
relevant records, VBA should determine 
whether further physical examination 
and/or diagnostic testing of the veteran 
is necessary in order to properly 
adjudicate the increased rating claims 
for diabetes mellitus and diabetic 
retinopathy.  If VBA determines further 
examination to be necessary, such should 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

6.  VBA should review the file and 
prepare a summary of the veteran's 
claimed PTSD stressors, including 
information from his Stressor 
Questionnaire dated in October 2003 and 
his VA Form 21-4138, Statement in Support 
of Claim, dated in January 2004.  This 
summary, together with a copy of the 
veteran's DD 214, copies of the veteran's 
service records, a copy of this remand, 
and all associated documents, should be 
sent to  USASCRUR.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to specifically include 
Operational Reports-Lessons Learned (OR-
LLs) and the Unit and Organizational 
Histories encompassing Battery A, 3rd 
Battalion, 18th Artillery covering the 
period from July 1969 through August 
1970.  USASCRUR's response to these 
requests should be documented.

7.  If evidence is received that 
corroborates one or more of the veteran's 
stressors, the veteran should be provided 
an examination by a VA psychiatrist, who 
should ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.  

8.  After accomplishing any additional 
development it deems to be necessary, VBA 
should review the evidence of record and 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD on a de novo basis.  In addition, 
VBA should readjudicate entitlement to 
increased ratings for diabetes mellitus 
and diabetic retinopathy.  If these 
claims remain denied, in whole or in 
part, VBA should provide the veteran and 
his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


